DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 06 June 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,366,829 to Czosnowski et al.
In regards to claim 1, Czosnowski teaches an optical connector (Figures 10 & 11; 200) comprising a housing (40) configured to be removably inserted into a receptacle of an adapter (70), wherein the adapter comprises has first and second recesses (holes; Column 6, Lines 41-50) on opposite sides of the adapter and at least one ferrule (221) received in the housing wherein the optical connector comprises a first hook arm and a second hook arm (locking tabs; Column 6, Lines 41-50) in opposing relation with the first hook arm and wherein the optical connector is configured so that when the optical connector is received in the receptacle of the adapter, the first recess receives a portion the first hook arm and the second recess receives a portion of the second hook arm to retain the optical connector in the receptacle.  Czosnowski further teaches multiple ferrules within the housing.  Although Czosnowski does not expressly teach wherein the at least one ferrule comprises first and second ferrules supported in the housing in spaced apart relationship, placing multiple ferrules in a single housing in order to simplify manufacturing and saving space would be advantageous.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a single ferrule to house a first and second ferrule.  Furthermore, Czosnowski fails to teaches hooks on the adapter and recesses on the connector.  Alternatively, Czosnowski teaches the hooks and the recesses to be on the opposite component, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have placed the hook and recess on the connector and adapter respectively since the hook and recess would provide the same function of retaining the components together.  Lastly, Czosnowski fails to expressly disclose wherein the optical connector is sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint. However, Czosnowski does teach the optical connector formed to minimize the space required and allow a greater density in a standard footprint. Since small form-factor pluggable transceiver footprints is a standard footprint and further since Czosnowski does teach minimizing space required in order to accommodate the connector in a standard footprint, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical connector to be sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint.
In regards to claim 9, Czosnowski teaches the housing defines an interior space and comprises a wall that extends 360° about the interior space, each of the first and second ferrules being received in the interior space.
	In regards to claim 10, Czosnowski teaches an inner front body (21; Figures 2 & 3) and an inner back body (25; Figures 2 & 3) connected to the inner front body, the inner front body and the inner back body being received in the housing.
	In regards to claim 11, Czosnowski teaches the inner front body comprises first and second longitudinal wall portions extending along a longitudinal axis on opposite ends of the inner front body, the inner front body having open sidewalls between the first and second longitudinal wall portions.
	In regards to claim 12, Czosnowski as modified in claim 1 teaches the inner front body has an interior in which the inner front body supports the first and second ferrules.
	In regards to claim 13, Czosnowski teaches the connector housing has a connector height and a connector width, the connector housing comprising first and second connector side walls spaced apart along the connector width and first and second connector end walls spaced apart along the connector height.
	In regards to claim 14, Czosnowski teaches the connector housing further comprises a first external alignment key (46) formed on the first connector end wall and a second external alignment key (46) formed on the second connector end wall.
	In regards to claim 15, Czosnowski teaches each of the first and second external alignment keys has a first longitudinal edge and a second longitudinal edge, the first longitudinal edge of each of the first and second external alignment keys being spaced apart widthwise from the second longitudinal edge of the respective one of the first and second external alignment keys in a first widthwise direction.
In regards to claim 17, Czosnowski teaches an optical connector (200) comprising first and second ferrules (221), first and second ferrule springs (23) disposed on the first and second ferrules, a single-piece front body (Figure 4; element 20 connects into a single-piece) having an interior in which the front body supports the first and second ferrules and a single-piece back body coupled to the front body (25; element 20 connected together forming a single-piece) such that the back body compresses the first and second ferrule springs against the first and second ferrules to yieldably bias the first and second ferrules in a forward direction.  But Czosnowski fails to expressly disclose wherein the optical connector is sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint. However, Czosnowski does teach the optical connector formed to minimize the space required and allow a greater density in a standard footprint. Since small form-factor pluggable transceiver footprints is a standard footprint and further since Czosnowski does teach minimizing space required in order to accommodate the connector in a standard footprint, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the optical connector to be sized so that the optical connector can fit with at least one other of optical connector of a same type in a small form-factor pluggable (SFP) transceiver footprint.  Furthermore, Czosnowski fails to teach the single-piece front and back body to be formed from one monolithic piece of material.  However, for ease of manufacturing and to simplify the connector, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the single-piece front and back body to be formed from one monolithic piece of material since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v Detroit Stoveworks, 150 U.S. 164
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the first longitudinal edge of the first alignment key is offset along the connector width from the first longitudinal edge of the second alignment key. in addition to the accompanying features of the independent claim and any intervening claims.  Czosnowski teaches parallel alignment keys (Figures 4 & 5) and not offset.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the reference as previously applied  in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874